DETAILED ACTION
This action is in response to the Applicant Response filed 01 March 2021 for application 15/627,258 filed 19 June 2017.
Claims 1-4, 7-15 are currently amended.
Claims 1-15 are pending.
Claims 1-15 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 March 2021 has been entered.
 
Examiner’s Note
Applicant is reminded to properly identify all amendments, including additions and deletions, to any part of the application. Further, applicant is reminded that when any claim is amended, proper claim status should be noted in parenthesis for the claim. Please see 37 CFR 1.121 for details regarding amendments in an application.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
Claim 1, line 36, atleast should read “at least” [Space should be added]
Claim 4, lines 1-2, a High Business Impact (HBI) data should read “High Business Impact (HBI) data” [“a” should be removed]
Claim 10, line 9, a source data should read “source data” [“a” should be removed]
Claim 10, line 22, atleast should read “at least” [Space should be added]
Claim 15, line 19, atleast should read “at least” [Space should be added]
Claims 2-3, 5-9, 11-14 are objected to due to their dependence, either directly or indirectly, on claims 1, 10, 15
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich et al. (U.S. Pat No. 9,710,767 – Data Science Project Automated Outcome Prediction, hereinafter referred to as Dietrich) in view of Silipo et al. (Data and Machine Architecture for the Data Science Lab, hereinafter referred to as “Silipo”).

Regarding claim 1 (Currently Amended), Dietrich teaches a system to enable a machine learning based analytics platform (Dietrich, 2:63-3:3 – teaches a data science workspace system operating as a data analytics system; Dietrich, 8:16-45 – teaches various machine learning algorithm used in the analytics system including Map/Reduce, NLP, Clustering, Classification, Regression, Graph Theory), wherein the system comprises: 
a processor (Dietrich, 4:37-43 – teaches the system running on a server with a processor); and 
a memory coupled with the processor (Dietrich, 4:37-43 – teaches the system running on a server with a processor coupled to a memory), wherein the processor executes a plurality of modules stored in the memory (Dietrich, 4:20-36 – teaches the data science workspace system operating on a processing platform with at least one processor coupled to a memory  where the processor implements various functional modules; see also Dietrich 4:44-65 – teaches memory stores program code), and wherein the plurality of modules comprises: 
a graphical user interface module configured to enable one or more stakeholders to generate and manage a model (Dietrich, 6:6-15 – teaches a graphical user interface where the data scientist interacts (e.g., enters data, responses, queries to one or more modules, and received data, results and other output generated by one or more modules) with the system; see also , wherein the one or more stakeholders include a business user, a data scientist, a system engineer, and a system manager (Dietrich, 1:20-27 – teaches stakeholders can include data scientists, data engineers, database administrators, project sponsors, project managers, business intelligence analysts and business users), and wherein the model is configured to solve a business problem defined by the business user (Dietrich, 5:33-53 – teaches developing a data analytic approach for tasks such as a complex research project, a data mining project involving a very large amount of data, one or more applications that a customer entity wishes to be hosted by a service provider entity, a business problem, etc.; see also 6:27-45 et. seq. – as part of the walk through of the system, uses a business problem of accelerating innovation in a global technology company as an example); and 
a central data analysis module (Dietrich, 2:63-3:3 – teaches the data science workspace system comprising a data analytics lifecycle automation and provisioning system [central data analysis module]; see also Dietrich, Figure 3) comprising: 
a business user module for enabling the business user to define the business problem (Dietrich, 5:63-6:6 – teaches a discovery module [business user module]; Dietrich, 6:48-62 – teaches that in the discovery phase, the data scientist develops an initial analytic plan where the analytic plan lays the foundation for the work being developed to address the business problem [As part of this phase, the business user must define the problem for the data scientist to develop a plan]); 
a data preparation module (Dietrich, 5:63-6:6 – teaches a data preparation module and a model planning module [Both modules manipulate the data and both would be encapsulated by the data preparation module of the instant application]) for 
enabling the system manager to configure a data source location based on the business problem (Dietrich, 7:13-24 – teaches, based on the business problem, configuring data sources such as large-scale database containing structured data and a globally-distributed set of unstructured data; [While the reference discusses a data scientist performing these steps, it would be obvious to a person skilled in the art that they could be performed by any of the stakeholders/users of the system]), 
extracting source data from the data source location (Dietrich, 7:13-24 – teaches extracting data types from the various locations such as an “idea submission” data set and unstructured documents representing knowledge expansion within the corporation in the form of minutes and notes about innovation/research activities), and 
translating the source data (Dietrich, 7:25-52 – teaches transforming source data) based on an ontology mapping, defined by the system engineer, to generate a translated data (Dietrich, 8:20-45 – teaches various methods, such as Map/Reduce, NLP, Clustering, Classification, Regression, and Graph Theory, to transform the data based on various relationships, categories, features/themes, etc.; see also Dietrich, 7:53-67 – teaches determining key data, cleaning and normalizing data to determine what to keep and what to discard, and create descriptive statistics and evaluate data quality; [While the reference discusses a data scientist performing these steps, it would be obvious to a person skilled in the art that they could be performed by any of the stakeholders/users of the system]), wherein the translated data is stored in a distributed storage (Dietrich, 7:25-52 – teaches a separate sandbox [storage] where transformed data is stored; see also Dietrich, 2:29-42 – teaches that storage can include cloud [distributed] storage).

Silipo teaches 
a model creation module (Silipo, p. 5, CRISP-DM: the data analysis cycle section – teaches data preparation and modeling; see also Silipo, Figure 1 – Data Preparation and Modeling modules combine to form model creation module) for enabling the data scientist and the system manager (Silipo, p. 3, Software Development v. Model Building section – teaches the daily routing of a data scientist consists of training and applying data-driven models to defined prediction tasks and of creating scripts and workflows to train and apply said models; see also Silipo, p. 3, Introduction section - different users, with different user roles and permissions, should be responsible for different parts of the software development cycle and/or of the model building cycle [While the reference focuses on the data scientist performing the tasks, it would be obvious to one skilled in the art that other users with varying roles would also assist in the process]) to 
explore and visualize the translated data (Silipo, p. 5, CRISP-DM: the data analysis cycle section – teaches that Data Preparation includes cleaning, aggregation and general data manipulation operations to convert raw data into a more structured and informative data table [It is obvious , 
transform and standardize the translated data to generate the model (Silipo, p. 5, CRISP-DM: the data analysis cycle section – teaches that Data Preparation includes cleaning, aggregation and general data manipulation operations to convert raw data into a more structured and informative data table [transform and standardize] and Modeling includes the training of a model by means of a machine learning or statistical algorithm based on a set of data for a specific task [generating model]; see also Silipo, p. 5, CRISP-DM: the data analysis cycle section – provides example aggregation of values from a list of contracts into two groups of values, describing each customer in terms of revenues and loyalty [example of transforming and standardizing raw data]; see also Silipo, p. 5 – Workflow Table – Data Preparation and Model Training), 
evaluate and calibrate accuracy of the model (Silipo, p. 4, Processes vs. Prototypes section – teaches a recurring evaluation process such that the models are tested thoroughly and accurately by putting the model through an exhaustive suite of test cases to make them abundantly secure and bug free; Silipo, p. 4, CRISP-DM: the data analysis cycle section – teaches trials to investigate data, model selection for the task and model optimization; Silipo, p. 5, CRISP-DM: the data analysis cycle section - teaches that modeling includes training and re-triggering the modeling [re-training] when the performance becomes less satisfactory and that evaluation requires testing the trained model performance on new data to get an idea of how it will perform in real conditions and repeating the process periodically to re-evaluate the model’s effectiveness; see also Silipo, Figure 1 – Evaluation module; Silipo, Figure 3; Silipo, p. 5 – , and 
save the model over a metadata storage (Silipo, p. 6, Environments section – teaches segregated data and workflow regions and/or machines where the segregation can be done logically (separated regions on the same machine) or physically (separated machines) [This segregation necessarily requires storing the model in metadata storage]); 
a model deployment module configured to deploy the model (Silipo, p. 5, CRISP-DM: the data analysis cycle section – teaches that deployment switches the model to run on real life data at specific times or in real time; see also Silipo, Figure 1 – Deployment module; Silipo, Figures 2, 3; Silipo, p. 5 – Workflow Table –Model Deployment), in a distributed environment, over a target platform (Silipo, p. 6, Machine and Data Architecture section  - teaches that for production [deployment] a full DataWareHousing (DWH) solution [target platform] is usually necessary, requiring remote execution [distributed environment], scheduling, rollover, versioning, user authentication, access rights, resource sharing, interactive dashboard, and communication through a REST/API interface where the production environment needs to access different data sources: files and databases locally and in the cloud; data lakes; results from external applications via files or REST services; results from other KNIME workflows, again via files or REST services; operational data from CRM, ERP, and other similar storage tools; traditional data marts; web APIs; social media; remote repositories; and probably more by the time this whitepaper is published and needs to access and/or trigger a wide range of different tools: big data platforms; streaming engines; analytical ; 
a model monitoring module configured to monitor the model and identify at least one error in the model (Silipo, p. 4, Processes vs. Prototypes section – teaches a recurring evaluation process such that the models are tested thoroughly and accurately by putting the model through an exhaustive suite of test cases to make them abundantly secure and bug free; Silipo, p. 5 – Workflow Table –Model Evaluation teaches monitoring model performance where a lowest tolerable performance limit [error] exists and retraining the model if limit is reached; see also Silipo, Figure 1 – Evaluation module; Silipo, Figure 3; Silipo, p. 6, Environments section – teaches a fall back environment that is designed to take over production if a catastrophic event [error] hits the production region or machine; Silipo, pp. 8-9, Machine and Data Architecture section – discusses the testing environment), wherein the error is in the form of accuracy of prediction (Silipo, p. 3, Software Development v. Model Building – teaches training and applying data-driven models to define prediction tasks in real-time; Silipo, p. 3, Processes v. Prototype – teaches training and evaluating models and taking consequent actions; Silipo, p. 4, Processes vs. Prototypes section – teaches a recurring evaluation process such that the models are tested thoroughly and accurately by putting the model through an exhaustive suite of test cases to make them abundantly secure and bug free; Silipo, p.5, CRISP-DM: the data analysis cycle, Modeling – teaching training a prediction model, where modeling is re-triggered when the performance of the prediction model becomes less satisfactory; Silipo, p.5, CRISP-DM: the data analysis cycle, Evaluation – teaches re-evaluating the model over time to evaluate its effectiveness; Silipo, p. 5 – Workflow Table –Model Evaluation teaches monitoring model performance where a lowest tolerable performance limit [error] exists and retraining the model if limit is reached; see also, Silipo, p. 3, Summary – discusses predictive model building [Re-evaluating and re-training a prediction model when the results become less ; and 
a model training module configured to re-train the model, for performing predictive analysis (Silipo, p. 3, Summary section – teaches predictive modeling), based on the at least one error, thereby enabling the machine learning analytics platform (Silipo, p. 5 – Workflow Table –Model Evaluation teaches monitoring model performance where a lowest tolerable performance limit [error] exists and retraining the model if limit is reached; Silipo, p. 6, Workflow Development for Model Building section – teaches training [re-training] is triggered when the model proves to be obsolete [error]; see also Silipo, Figure 1 – retraining after Evaluation module; Silipo, p. 6, Environments section – teaches a fall back environment that is designed to take over production if a catastrophic event [error] hits the production region or machine [This could include re-training]; Silipo, pp. 8-9, Machine and Data Architecture section – discusses the testing environment), wherein the model monitoring module and model training module are configured to atleast one of runtime batch, offline analytics on the deployed model and identify errors (Silipo, p. 5 – Workflow Table –Model Evaluation teaches monitoring model performance where a lowest tolerable performance limit [error] exists and retraining the model if limit is reached; Silipo, p. 6, Workflow Development for Model Building section – teaches training [re-training] is triggered when the model proves to be obsolete [error]; see also Silipo, Figure 1 – retraining after Evaluation module; Silipo, p. 6, Environments section – teaches a fall back environment that is designed to take over production if a catastrophic event [error] hits the production region or machine [This could include re-training]; Silipo, pp. 8-9, Machine and Data Architecture section – discusses the testing environment).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dietrich with the teachings of Silipo in order to follow suggested "best practice guidelines" in the field of data analytics using machine learning for solutions to business 

Regarding claim 10 (Currently Amended), it is the method embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.

Regarding claim 15 (Currently Amended), it is the method embodiment of claim 1 with similar limitations to claim 1 and is rejected under the same reasoning found in claim 1.

Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Silipo, further in view of Berthold et al. (KNIME – The Konstanz Information Miner, hereinafter referred to as “Berthold”) and further in view of Bakos, Gabor (KNIME Essentials, hereinafter referred to as “Bakos”).

Regarding claim 2 (Currently Amended), Dietrich in view of Silipo teaches all of the limitations of the system of claim 1 as noted above. However, Dietrich in view of Silipo does not explicitly teach wherein the graphical user interface module is configured to enable the one or more stakeholders to design a workflow of the model, wherein the workflow is generated using pick and place code blocks enabled by user interface elements of the graphical user interface module, and wherein the user interface elements include an activity bar, a property panel, a header, a main menu bar, a designer space, and a design menu.
 wherein the graphical user interface module is configured to enable the one or more stakeholders to design a workflow of the model (Berthold, Figure 1 – As can be seen in the figure below, KNIME provides a GUI which enables users [stakeholder] to design a workflow of the model. The large pane in the middle of the figure shows a data analysis workflow; see also Berthold, section 1), wherein the workflow is generated using pick and place code blocks enabled by user interface elements of the graphical user interface module (Berthold, section 1 – teaches that KNIME provides a modular data analysis environment where users can select modules from the Node Repository and drag and drop them into the design space; Berthold, Figure 1 – As seen in the figure below, the Node Repository can be found in the pane in the bottom left area of the GUI), and wherein the user interface elements include an activity bar, ..., a header, a main menu bar, a designer space ... (Berthold, Figure 1 – As seen in the figure below, the GUI provides an activity bar, a header [both for the GUI and for the workspace], a main menu bar, and a designer space).

    PNG
    media_image1.png
    714
    1113
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dietrich in view of Silipo with the teachings of Berthold in order to develop 
Bakos teaches wherein the user interface elements include ..., a property panel (Bakos, Chapter 1, User Interface > Node Controls section – teaches that once a node is placed in the workspace, a configure dialog [property panel] can be opened to set the parameters of the node), ..., and a design menu (Bakos, Chapter 1, User Interface > Workbench section – teaches using a Context Menu [design menu] in the workflow editor/workspace pane modify the workspace).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dietrich in view of Silipo and further in view of Berthold with the teachings of Bakos in order to develop an intuitive way of data analysis using a visual programming language based on dataflows to create an easy-to-understand analysis process for business problems in the field of data analytics using machine learning for solutions to business problems using tools such as KNIME analytics workflow environment (Bakos, Preface - "Dear reader, welcome to an intuitive way of data analysis. Using a visual programming language based on dataflows, you can create an easy-to-understand analysis process, while it internally checks signals about some of the common problems.").

Regarding claim 11 (Currently Amended), the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Dietrich in view of Silipo, further in view of Berthold and further in view of Bakos for the reasons set forth in the rejection of claim 2.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Silipo and further in view of Galvin, Brian R. (US 2013/0191185 A1 – System and Method for Conducting Real-time and Historical Analysis of Complex Customer Care Processes, hereinafter referred to as “Galvin”).

Regarding claim 3 (Currently Amended), Dietrich in view of Silipo teaches all of the limitations of the system of claim 1 as noted above. However, Dietrich in view of Silipo does not explicitly teach wherein a communication between the graphical user interface module, the business user module, the data preparation module, the model creation module, the model deployment module, the model monitoring module and the model training module is enabled by an Extensible Markup Language (XML) based Analytics Data- Exchange Markup Language (ADML), wherein the ADML is used for building a bootstrap engine, and wherein the bootstrap engine is configured to enable the model creation module for building the model using the source data received from the data source location. 
Galvin teaches wherein a communication between the graphical user interface module, the business user module, the data preparation module, the model creation module, the model deployment module, the model monitoring module and the model training module is enabled by an Extensible Markup Language (XML) based Analytics Data- Exchange Markup Language (ADML) (Galvin, ¶0092 – teaches an XML configuration file to enable communication between modules), wherein the ADML is used for building a bootstrap engine (Galvin, ¶0092 – teaches the XML file is used in the startup process to get the process started by determining what data to pass), and wherein the bootstrap engine is configured to enable the model creation module for building the model using the source data received from the data source location (Galvin, ¶0092 – teaches that the startup process begins to collect data and which data to send the data processing layer [model creation layer] from the source location; see also Galvin, ¶0054 – teaches that event is a data object).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Silipo and further in view of Musthaler et al. (Data Masking Secures Sensitive Data in Non-Production Environments, hereinafter referred to as “Musthaler”).

Regarding claim 4 (Currently Amended), Dietrich in view of Silipo teaches all of the limitations of the system of claim 1 as noted above. However, Dietrich in view of Silipo does not explicitly teach wherein the source data comprises a High Business Impact (HBI) data, wherein the data preparation module is configured to mask the HBI data before extracting the source data from the data source location.
Musthaler teaches wherein the source data comprises a High Business Impact (HBI) data (Musthaler, Enterprise Data Security: Definition and Solutions section – teaches that the source data is sensitive [HBI] business data), wherein the data preparation module is configured to mask the HBI data before extracting the source data from the data source location (Musthaler, Enterprise Data Security: Definition and Solutions section – teaches that sensitive [HBI] source data is masked so that test and development processes for an application do not expose the sensitive data).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dietrich in view of Silipo with the teachings of Musthaler in order to obfuscate real data so it can be safely used in non-production environments which helps organizations meet compliance requirements for PCI, HIPAA, GLBA and other data privacy regulations in the field of development and testing environments used to develop implementations for solving business problems (Musthaler, Abstract - "Sensitive data is a part of every large organization's normal business practice. Allowing sensitive data from production applications to be copied and used for development and testing environments increases the potential for theft, loss or exposure -- thus increasing the organization's risk. Data masking is emerging as a best practice for obfuscating real data so it can be safely used in non-production environments. This helps organizations meet compliance requirements for PCI, HIPAA, GLBA and other data privacy regulations.").

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Silipo and further in view of Greene, William Sprott (US 2007/0112574 A1 – System and Method for Use of Mobile Policy Agents and Local Services, within a Geographically Distributed Service Grid, to Provide Greater Security via Local Intelligence and Life-cycle Management for RFLD Tagged Items, hereinafter referred to as “Greene”).

Regarding claim 5 (Previously Presented), Dietrich in view of Silipo teaches all of the limitations of the system of claim 1 as noted above. However, Dietrich in view of Silipo does not explicitly teach wherein the model deployment module is further configured to enable a set of micro services based on 
Greene teaches wherein the model deployment module is further configured to enable a set of micro services based on the model (Greene, ¶0273 – teaches a platform where business applications [models] are built and managed; Greene, ¶0277 – teaches assembling a business application from microservices), wherein the set of micro services are enabled to address one or more segments of the business problem (Greene, ¶0277 – teaches microservices are deployed, where microservices are single function components of the business application).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dietrich in view of Silipo with the teachings of Greene in order to develop a system which includes mobility, remote deployment, integrated management, inter-service reliable communication, and extensive security in the field of development and testing environments used to develop implementations for solving business problems (Greene, ¶0276 - "Further, the Ellipsis service characteristics (from SOA) inherit a wide variety of significant behavior from the Service Grid Microservice super class root service. This behavior includes mobility, remote deployment, integrated management, inter-service reliable communication, and extensive security.").

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Silipo and further in view of Sindhwani et al. (Structured Transforms for Small-Footprint Deep Learning, hereinafter referred to as “Sindhwani”).

Regarding claim 6 (Previously Presented), Dietrich in view of Silipo teaches all of the limitations of the system of claim 1 as noted above. However, Dietrich in view of Silipo does not explicitly teach 
Sindhwani teaches wherein the model is a light footprint model, and wherein the light footprint model is configured to operate over an edge device (Sindhwani, section 4, Mobile Speech Recognition – teaches shrinking a large model [light footprint] for a speech recognition task on a mobile [edge] device).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dietrich in view of Silipo with the teachings of Sindhwani in order to develop compact deep learning pipelines suitable for deployment on storage and power constrained mobile devices while retaining the performance of state of the art models in the field of machine learning for data analysis in the development of solutions to business problems (Sindhwani, Abstract - "We consider the task of building compact deep learning pipelines suitable for deployment on storage and power constrained mobile devices…Experimental results show that these transforms can significantly accelerate inference and forward/backward passes during training, and offer superior accuracy-compactness-speed tradeoffs in comparison to a number of existing techniques. In keyword spotting applications in mobile speech recognition, our methods are much more effective than standard linear low-rank bottleneck layers and nearly retain the performance of state of the art models, while providing more than 3.5-fold compression.").

Claims 7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Silipo, further in view of (KNIME 2.12. The Facts. The Features. New Functionality., hereinafter referred to as “KNIME-FFNF”) and further in view of Winters et al. (Taming the Internet of Things with KNIME, hereinafter referred to as “Winters-IoT”).

Regarding claim 7 (Currently Amended), Dietrich in view of Silipo teaches all of the limitations of the system of claim 1 as noted above. Dietrich further teaches wherein the data source location is selected from a Relational Database Management System (RDBMS) (Dietrich, 7:14-24 – teaches source data from a structures database), ..., big data (Dietrich, 5:33-53 – teaches source data can be “big data”), file systems (Dietrich, 7:14-24 – teaches source data can be globally distributed set of unstructured documents [Acquiring global data of various file types is using a file system as source data]).
However, Dietrich in view of Silipo does not explicitly teach wherein the data source location is selected from ... a not only Structured Query Language (NoSQL) database, ..., and sensor data captured from an Internet of Things (IOT) network.
KNIME-FFNF teaches wherein the data source location is selected from ... a not only Structured Query Language (NoSQL) database (KNIME-FFNF, Access NoSQL databases & JSON section – teaches using MongoBD [NoSQL] as source data).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dietrich in view of Silipo with the teachings of KNIME-FFNF in order to develop a system using an environment that provides the workflow environment with a multitude of various tools for data access and interaction with other environments and/or tools in the field of data analytics using machine learning for solutions to business problems using tools such as KNIME analytics workflow environment (KNIME-FFNF, Access NoSQL databases & JSON - "With the new MongoDB Integration, a full suite of dedicated nodes has been made available to access MongoDB. As MongoDB uses JSON documents to store data, the JSON category has consequently been expanded to host even more functionalities to process JSON structures: compose from table, JSON to table and vice versa, combine & write, and more. The JSON data type and the corresponding nodes are the key to integrating 
However, Dietrich in view of Silipo and further in view of KNIME-FFNF does not explicitly teach wherein the data source location is selected from ... sensor data captured from an Internet of Things (IOT) network.
Winters-IoT teaches wherein the data source location is selected from ... sensor data captured from an Internet of Things (IOT) network (Winters-IoT, p. 4, Capital Bikeshare section – teaches source data can be sensor data from a bikeshare IoT application).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dietrich in view of Silipo and further in view of KNIME-FFNF with the teachings of Winters-IoT in order to develop a system that is capable of analyzing the explosion of sensor data becoming available due to the Internet of Things in the field of data analytics using machine learning for solutions to business problems using tools such as KNIME analytics workflow environment (Winters-IoT, Summary - "There is an explosion of sensor data becoming available, leading to the term Internet of Things. But how difficult is it to pull all that data together to use it to make more intelligent decisions? In this paper, we pull 8 public sensory data sources, transform and enrich them with responses from external RESTful services mainly from the web in order to create profiles and segments around customers. We then apply machine learning, time series analysis, geo-localization, and network visualization to take that data and make it actionable.").

Regarding claim 12 (Currently Amended), the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Dietrich in view of Silipo, further in view of KNIME-FFNF and further in view of Winters-IoT for the reasons set forth in the rejection of claim 7.

Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Silipo, further in view of Berthold et al. (KNIME – The Konstanz Information Miner, hereinafter referred to as “Berthold”) and further in view of Winters et al. (Social Media, Recommendation Engines and Real-Time Model Execution: A Practical Case Study, hereinafter referred to as “Winters-SM”).

Regarding claim 8 (Currently Amended), Dietrich in view of Silipo teaches all of the limitations of the system of claim 1 as noted above. However, Dietrich in view of Silipo does not explicitly teach wherein the model is a cross-platform Predictive Model Markup Language (PMML) model, and wherein the model is executed in a real-time mode and in an offline mode.
Berthold teaches wherein the model is a cross-platform Predictive Model Markup Language (PMML) model (Berthold, section 5.4 – teaches that the KNIME model can be a PMML model which can be used in KNIME, R, SAS Enterprise Miner [cross-platform]).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dietrich in view of Silipo with the teachings of Berthold in order to develop a system with an easy visual assembly and interactive execution of a data pipeline in the field of data analytics using machine learning for solutions to business problems using tools such as KNIME analytics workflow environment (Berthold, Abstract - "The Konstanz Information Miner is a modular environment, which enables easy visual assembly and interactive execution of a data pipeline.”).
However, Dietrich in view of Silipo and further in view of Berthold does not explicitly teach wherein the model is executed in a real-time mode and in an offline mode.
Winters-SM teaches wherein the model is executed in a real-time mode and in an offline mode (Winters-SM, p. 7, Real-time in Action section – teaches that a PMML model can be rerun within KNIME 
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dietrich in view of Silipo and further in view of Berthold with the teachings of Winters-SM in order to develop a robust analytics platform which provides all core functionality in one workflow necessary to create a predictive model which can be deployed for real-time execution in the field of data analytics using machine learning for solutions to business problems using tools such as KNIME analytics workflow environment (Winters-SM, Introduction: Hype vs. Quantifiable Reality - "KNIME, as a robust analytics platform, simplifies this process by providing all core functionality in one workflow necessary to create a recommendation engine. Real-Time Model Execution has a number of different connotations. In general, it moves the use of statistics from a fixed activity on historical data to a process of collecting 'real time data', running the appropriate analytics, and then immediately taking appropriate action based on those new results.").

Regarding claim 13 (Currently Amended), the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Dietrich in view of Silipo, further in view of Berthold and further in view of Winters-SM for the reasons set forth in the rejection of claim 8.

Claims 9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dietrich in view of Silipo, further in view of Winters et al. (Social Media, Recommendation Engines and Real-Time Model Execution: A Practical Case Study, hereinafter referred to as “Winters-SM”) and further in view of Sindhwani et al. (Structured Transforms for Small-Footprint Deep Learning, hereinafter referred to as “Sindhwani”).

Regarding claim 9 (Currently Amended), Dietrich in view of Silipo teaches all of the limitations of the system of claim 1 as noted above. However, Dietrich in view of Silipo does not explicitly teach wherein the target platform is selected from a public cloud server, an in-premise cloud server, an installed gateway or an edge device in field.
Winters-SM teaches wherein the target platform is selected from a public cloud server (Winters-SM, p. 8, Real-time in Action section – teaches pushing the model to a web application [public cloud]), an in-premise cloud server (Winters-SM, p. 7, Real-time in Action section - teaches running the model in database, on site or in the cloud [in-premise cloud server]), an installed gateway (Winters-SM, p. 7, Real-time in Action section - teaches running the model in database, on site [gateway] or in the cloud).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dietrich in view of Silipo with the teachings of Winters-SM in order to develop a robust analytics platform which provides all core functionality in one workflow necessary to create a predictive model which can be deployed for real-time execution in the field of data analytics using machine learning for solutions to business problems using tools such as KNIME analytics workflow environment (Winters-SM, Introduction: Hype vs. Quantifiable Reality - "KNIME, as a robust analytics platform, simplifies this process by providing all core functionality in one workflow necessary to create a recommendation engine. Real-Time Model Execution has a number of different connotations. In general, it moves the use of statistics from a fixed activity on historical data to a process of collecting 'real time data', running the appropriate analytics, and then immediately taking appropriate action based on those new results.").
However, Dietrich in view of Silipo and further in view of Winters-SM does not explicitly teach wherein the target platform is selected from edge device in field.
wherein the target platform is selected from ... an edge device in field (Sindhwani, section 4, Mobile Speech Recognition – teaches deploying the model to a mobile [edge] device).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Dietrich in view of Silipo and further in view of Winters-SM with the teachings of Sindhwani in order to develop compact deep learning pipelines suitable for deployment on storage and power constrained mobile devices while retaining the performance of state of the art models in the field of machine learning for data analysis in the development of solutions to business problems (Sindhwani, Abstract - "We consider the task of building compact deep learning pipelines suitable for deployment on storage and power constrained mobile devices…Experimental results show that these transforms can significantly accelerate inference and forward/backward passes during training, and offer superior accuracy-compactness-speed tradeoffs in comparison to a number of existing techniques. In keyword spotting applications in mobile speech recognition, our methods are much more effective than standard linear low-rank bottleneck layers and nearly retain the performance of state of the art models, while providing more than 3.5-fold compression.").

Regarding claim 14 (Currently Amended), the rejection of claim 10 is incorporated herein. Further, the limitations in this claim are taught by Dietrich in view of Silipo, further in view of Winters-SM and further in view of Sindhwani for the reasons set forth in the rejection of claim 9.

Response to Arguments
Applicant’s arguments regarding the objections to the specification have been fully considered and, in light of the amendments to the abstract and the disclosure, are persuasive.

Applicant’s arguments regarding the objections to the drawings have been fully considered and, in light of the amendments to the drawings, are persuasive.

Applicant’s arguments regarding the objections to the claims have been fully considered and, in light of the amendments to the claims, are persuasive. However, in light of the amendments made to the claims, several new claims objections have arisen as noted above.

Applicant’s arguments regarding the 35 U.S.C. 112(b) rejections of claims 3, 15 have been fully considered and, in light of the amendments made to the claims, are persuasive. The 35 U.S.C. 112(b) rejections of claims 3, 15 have been withdrawn.

Applicant’s arguments regarding the 35 U.S.C. 103 rejections of claims 1-15 have been fully considered but are not persuasive.
It is noted while the Examiner may appreciate differences between the applied art and features described in the originally filed specification, any such features must be explicitly recited in the claims themselves and/or definitively and comprehensively defined in the specification in order to be considered and impact BRI of the metes and bounds of the claim terms. Applicant is respectfully reminded that during examination, the BRI of the claim terms consistent with the specification applies, and thus, the applicant is encouraged to amend the claims or point to portion(s) of the originally filed specification that prevent the BRI interpretation of the claim terms (MPEP 2173.01) enabling correspondence to the applied art.
Applicant argues that the cited references do not teach, from claim 1 (and similarly claims 10, 15), the following:
a model monitoring module configured to monitor the model and identify at least one error in the model, wherein the error is in the form of accuracy of prediction; and 
a model training module configured to re-train the model, for performing predictive analysis, based on the at least one error, thereby enabling the machine learning analytics platform, wherein the model monitoring module and model training module are configured to atleast one of runtime batch, offline analytics on the deployed model and identify errors.
Specifically, applicant argues that Silipo does not perform retraining after the deployment phase and is therefore silent about analytics on a deployed model (Applicant’s Remarks, dated 01 March 2021, p. 15). Applicant further argues that Silipo does not disclose re-training in the context of a production environment (Applicant’s Remarks, dated 01 March 2021, p. 16).
With respect to applicant’s arguments regarding the deployment phase, Examiner respectfully disagrees. Applicant cites Examiner’s remarks regarding retraining after evaluation stating that “it confirms that retraining is not performed after the deployment phase.” However, there is nothing in the claims that recites any required order of steps. The claim language recites a process executing a plurality of modules, where the plurality of modules comprises a model deployment module to deploy the model, a model monitoring module to monitor the model and a model training module to re-train the model. This recitation simply means that each of the modules is used as part of a machine learning based analytics platform.
Additionally, Silipo teaches “The production environment is the most delicate one, since it runs the workflows for real on real data. This means it has to be strongly protected from external intrusions and updated regularly.” (Silipo, p. 6) Silipo further teaches, when discussing evaluation of a model, “[n]ot only is this step necessary when creating the model the first time, but it needs to be regularly repeated to guarantee the model functioning properly over time. Data, like people, change over time. A successful model today might be obsolete in a few months. We need to re-evaluate its effectiveness periodically.” (Silipo, p. 5) Silipo goes on to teach that “[t]raining, in comparison [to deployment], is triggered only when models prove to be obsolete.” (Silipo, p. 6) Therefore, Silipo does, in fact, teach that the model, once deployed, is monitored, and when it becomes obsolete, the model is retrained.

Lastly, applicant argues that Silipo does not disclose re-training in the context of a production environment. It is unclear whether applicant is using the phrase “production environment” to reiterate deployment of the model or whether applicant is using “production environment” to mean a specific environment to which the model is deployed. Examiner notes, that Silipo uses the terms “production environment” and “deployment” interchangeably. Therefore, if applicant is simply reiterating previous 
Therefore, Silipo does, in fact, teach a model monitoring module configured to monitor the model and identify at least one error in the model, wherein the error is in the form of accuracy of prediction; and a model training module configured to re-train the model, for performing predictive analysis, based on the at least one error, thereby enabling the machine learning analytics platform, wherein the model monitoring module and model training module are configured to atleast one of runtime batch, offline analytics on the deployed model and identify errors.
Applicant makes a final statement that “in Applicant’s invention a model-monitoring module is configured to perform after deployment.” (Applicant’s Remarks, dated 01 March 2021, p. 16) Examiner would like to reiterate that there is no requirement in the claim language that the monitoring and/or retraining occur after deployment.
As noted above, claim 1 is rejected under 35 U.S.C. 103 as unpatentable over Dietrich in view of Silipo. For similar reasons, claims 10, 15 are rejected under 35 U.S.C. 103 as unpatentable over Dietrich in view of Silipo. Additionally, the rejections of claims 1, 10, 15 apply to all dependent claims which are dependent on claims 1, 10, 15, including claims 2, 11 which are unpatentable over Dietrich in view of Silipo, further in view of Berthold and further in view of Bakos; claim 3 which is unpatentable over Dietrich in view of Silipo and further in view of Galvin; claim 4 which is unpatentable over Dietrich in view of Silipo and further in view of Musthaler; claim 5 which is unpatentable over Dietrich in view of Silipo and further in view of Greene; claim 6 which is unpatentable over Dietrich in view of Silipo and further in view of Sindhwani; claims 7, 12 which are unpatentable over Dietrich in view of Silipo, further 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to MARSHALL WERNER whose telephone number is (469) 295-9143. The examiner can normally be reached on Monday – Thursday 7:30 AM – 4:30 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at (571) 272-7796. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARSHALL L WERNER/               Examiner, Art Unit 2125                                                                                                                                                                              
	

	
	/KAMRAN AFSHAR/               Supervisory Patent Examiner, Art Unit 2125